UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                6/2/2021
                                                                       :
YIEN-KOO KING,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      14-cv-7694 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ANDREW WANG, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed with the parties on the May 27, 2021 telephone conference, the jury trial in

this action is ADJOURNED for six (6) months until December 2021. The parties are required to

file a joint letter on ECF providing an update on the status of settlement discussions every four

(4) weeks, beginning with the first update on June 30, 2021.

        The Court will close the motions in limine, Daubert motion, and motion for an adverse

jury instruction. If settlement discussions reach an impasse or settlement is not achieved, either

party may move to reopen those motions, but the parties are precluded from making new motions

or adding to the arguments in the motions already submitted. The parties also shall not be

permitted to designate additional non-related expert witnesses. Within one month of the close of

the six-month period, the parties shall renew their motions in limine, Daubert motion, or motion

for an adverse jury instruction. The Court will be prepared to rule promptly on those motions.

        The Clerk of Court is respectfully directed to DENY and close Dkt. Nos. 234, 248, 251,

and 256 as MOOT.

        SO ORDERED.

Dated: June 2, 2021                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
